 1

 2

 3

 4

 5                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 6                                       AT SEATTLE

 7
          GEORGE SPENGLER,
 8                                   Plaintiff,
 9                v.                                          C18-790 TSZ

10        BRAND ENERGY SOLUTIONS,                             MINUTE ORDER
          LLC,
11
                                     Defendant.
12

13        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
14
          (1)    The Parties Stipulated motion to continue trial and related dates, docket
   no. 37, is GRANTED in part and DENIED in part. The Discovery Completion deadline
15
   is extended to December 12, 2019. All other terms and conditions, and all dates and
   deadlines not inconsistent herewith, contained in Minute Order, docket no. 17, shall
16
   remain in full force and effect.
17          (2)        The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
18
            Dated this 22nd day of October, 2019.
19
                                                          William M. McCool
20                                                        Clerk

21                                                        s/Karen Dews
                                                          Deputy Clerk
22

23

     MINUTE ORDER - 1
